Per Curiam.
Defendant was convicted by a Recorder’s Court jury of robbery armed, contrary to MCLA §750.529 (Stat Ann 1971 Cum Supp § 28.797), and sentenced to a term of 20 to 40 years imprisonment. Defendant appeals as of right. The people move to affirm the conviction and sentence. GCR 1963, 817.5(3).
Defendant raises two issues on appeal. It is manifest that the questions presented, on which decision of the cause depends, are so unsubstantial as to need no formal argument or submission.
Defendant first argues that certain identification testimony of an eyewitness to the robbery was improperly admitted. Even if the testimony was not proper, it was harmless error because there was sufficient evidence, direct and circumstantial, that the jury could believe that defendant was guilty beyond a reasonable doubt. People v. Kern (1967), 6 Mich App 406.
Second, defendant argues that certain remarks of the prosecutor in closing argument were prejudicial and thereby reversible error. The remarks of the prosecutor were proper comments on the evidence and the theory of the prosecution. People v. Humphreys (1970), 24 Mich App 411.
The motion to affirm is granted.